Case: 08-31203     Document: 00511146778          Page: 1    Date Filed: 06/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 18, 2010
                                     No. 08-31203
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KEVIN HUFF,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:01-CR-8-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Kevin Huff, federal prisoner # 27360-034, appeals the district court’s order
granting his 18 U.S.C. § 3582(c)(2) motion to reduce the 300-month sentence
imposed following his conviction in 2001 of conspiracy to possess with intent to
distribute cocaine base (crack cocaine) and cocaine, possession with intent to
distribute crack cocaine, and possession with intent to distribute cocaine
hydrochloride. The district court reduced Huff’s sentence to 275 months of
imprisonment, which is slightly higher than the amended guidelines range.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31203    Document: 00511146778 Page: 2         Date Filed: 06/18/2010
                                 No. 08-31203

      Huff argues that the district court committed error when it failed to
adequately explain why it rejected the sentencing alternatives Huff provided and
when it failed to explain why it reduced the sentence to a sentence above the
amended guidelines range. He further argues that the sentence imposed was
unreasonable. Huff’s arguments are foreclosed by United States v. Evans, 587
F.3d 667, 672-74 (5th Cir. 2009), petition for cert. filed (Jan. 28, 2010) (No. 09-
8939).
      Huff also moves the court for leave to file an out of time reply brief because
he did not receive a copy of the government’s response brief until February 24,
2010. Huff filed his reply brief eight days later; the government has not opposed
the motion. Under these circumstances, the motion is granted. In his reply
brief, Huff raises the following arguments for the first time on appeal: (1) the
district court gave the amended guidelines too much weight, (2) the amended
guidelines do not eliminate the sentencing disparity between crack and powder
cocaine offenses, (3) resentencings for crack cocaine offenses should be based on
a 1:1 ratio, and (4) the Supreme Court’s holding in United States v. Booker, 543
U.S. 220 (2005), should apply to § 3582(c)(2) proceedings. We decline to consider
these arguments because Huff did not raise these arguments in his initial brief.
See United States v. Jimenez, 509 F.3d 682, 693 n.10 (5th Cir. 2007).
      AFFIRMED; MOTION TO FILE OUT OF TIME REPLY BRIEF IS
GRANTED.




                                         2